JOURNAL ENTRY AND OPINION
On May 2, 2001, this court remanded this case to the trial court for the limited purpose of ruling on appellant's July 3, 2000 Motion to Vacate Judgment under Civ.R. 20(B). On June 22, 2001, the trial judge granted the motion. This appeal is therefore dismissed as moot, and the record is to be returned to the Cuyahoga County Court of Common Pleas, General Division. Appellant's motion to remand, filed with this court on August 13, 2001, is denied as moot.
It is ordered that the appellants recover from the appellees their costs herein taxed.
It is ordered that a special mandate issue out of this court directing the Cuyahoga County Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
  ____________________ ANNE L. KILBANE, J.:
JAMES J. SWEENEY, J., and COLLEEN CONWAY COONEY, J., CONCUR